United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Freehold, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2445
Issued: March 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 25, 2007 appellant, through counsel, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs dated August 17, 2006 denying his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this decision.
ISSUE
The issue is whether appellant has established that he sustained a low back condition
causally related to factors of his federal employment.
FACTUAL HISTORY
On August 24, 2005 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim alleging that in January 1995 he first became aware of his low back condition. On
August 26, 2005 he first realized that his employment duties including walking, carrying mail,
twisting and bending aggravated his condition. The employing establishment controverted
appellant’s claim. Appellant stopped work on June 14, 2005.

In a July 28, 2005 return to work form, Dr. Evander Duck, Jr., a treating physician,
diagnosed lumbar disc herniation and released appellant to work on July 28, 2005.
On September 12, 2005 Dr. Bruce R. Rosenblum, a Board-certified neurosurgeon,
diagnosed lumbar radiculopathy which had been exacerbated by a traumatic injury. He reported
that appellant had sustained a work injury in January 2004 when a dog jumped on him while he
was delivering mail which caused him to fall onto his back. Prior to this injury appellant “had
low back pain with radiation down the left leg,” which worsened within two months of the
injury. An examination revealed left leg weakness and that prolonged standing, sitting or
walking exacerbated the pain.
On September 28, 2005 the Office advised appellant that the medical evidence submitted
was insufficient to support his claim. He was asked to provide a comprehensive medical report
from his attending physician addressing the causal relationship of any diagnosed condition.
In response to the Office’s request, appellant submitted a June 22, 2005 report from
Dr. Duck, reports dated September 12 and October 24, 2004 by Dr. Rosenblum, and reports
dated April 14 and 22, 2005 by Dr. Steven Berkowitz, a treating Board-certified orthopedic
surgeon. He also submitted diagnostic tests and an October 14, 2005 surgical report. Dr. Duck
diagnosed narcotic dependency and intractable low back pain. Appellant related that his back
pain has significantly impaired his quality of life and prevents him from performing daily
functions. A physical examination revealed tenderness upon palpation of the L1-5 lumbar
paraspinal muscles and decreased range of lumbar spinal motion. Dr. Berkowitz diagnosed L3-4
and L4-5 herniated discs with degenerative disc disease and left sacroiliac joint strain/sprain
dysfunction.
In a statement, appellant related having low back pain for the prior 10 years, which was
exacerbated on January 24, 2004 when he was attacked by a dog on his route. It was not until he
had returned to his duties as a letter carrier “that it became apparent to me that my back condition
had worsened.”
Appellant requested light-duty work due to his back condition on
April 25, 2005. The employment duties he alleged aggravated his condition include bending,
lifting, climbing, walking, twisting and carrying a heavy bag. Appellant also attributed the
aggravation of his back condition to the January 24, 2004 dog attack. He stated that he had been
a mail carrier for 28½ years and, as a result, he developed low back pain, which increased over
the years.
On October 24, 2005 Dr. Rosenblum reported that appellant had “some residual left-sided
low back pain status post multiple level lumbar decompression.”
By decision dated January 25, 2006, the Office denied his claim on the grounds that the
medical evidence was insufficient to establish that he sustained an injury due to the established
employment factors.
In a January 30, 2006 letter, appellant’s counsel requested an oral hearing before an
Office hearing representative, which was held on May 9, 2006.
In a February 27, 2006 report, Dr. Robert Dennis, an examining Board-certified
orthopedic surgeon, reviewed the medical records and performed a physical examination. He
2

diagnosed chronic cervical strain/sprain, lumbar strain/sprain, L3-4 and L4-5 herniated discs,
cervical and lumbar degenerative disc disease, and lumbar stenosis; all aggravated by the
January 24, 2004 dog attack.
Subsequent to the hearing, appellant submitted a January 8, 2006 report from
Dr. Rosenblum who opined that appellant’s January 24, 2004 employment injury aggravated his
preexisting lumbar/sacral spine syndrome.
By decision dated July 21, 2006, the Office hearing representative affirmed the denial of
appellant’s claim.
On June 18, 2007 appellant’s counsel requested reconsideration and submitted a May 20,
2007 report from Dr. Martin Riss, an examining osteopath specializing in family practice.
Dr. Riss reviewed the medical evidence, employment history and performed a physical
examination. Appellant first injured his back in 1991 while lifting a parcel at work and again on
January 24, 2004 when he was attacked by a dog. Dr. Riss stated that appellant’s return to work
as a carrier further aggravated his back condition as evidenced by his complaints of back pain in
March 2004. Appellant stopped work in April 2005 due to his inability to perform his duties as a
letter carrier. The physical examination revealed lumbar tenderness on palpation “spasm over
the left lumbar paravertebral muscles” and normal deep tendon reflexes and sensation. Range of
motion included 50 degrees flexion, 5 degrees extension, 50 degrees right rotation, 30 degrees
left rotation, 50 degrees right rotation, 35 degrees left rotation and 10 degrees right and left-side
bending. Dr. Riss diagnosed an aggravation of his preexisting lumbar condition, causing
intractable severe back pain, left-side lumbosacral radiculopathy and status post L2-3, L3-4, and
L4-5 hemilaminectomy, foraminotomy and medial facetectomy and L3-4 discectomy. As to the
January 24, 2004 employment injury, he diagnosed lumbar radiculopathy, L3-4 and L4-5
herniated nucleus pulposus L2-3 and L5-S1 diffuse disc bulges, L2-3 foraminal and spinal
stenosis, left sacroiliac joint strain/sprain dysfunction, T10-11 degenerative disc disease and
thoracic sprain. Dr. Riss opined that appellant was totally disabled due to his back condition. He
attributed appellant’s low back surgery to the January 24, 2004 employment injury and his
subsequent return to work performing his duties as a letter carrier.
By decision dated August 17, 2007, the Office denied modification of its January 21,
2006 decision. The Office determined that the medical evidence was insufficiently rationalized
to establish that appellant’s back condition was aggravated by his employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was filed within
the applicable time limitation; that an injury was sustained while in the performance of duty as
alleged; and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.2 These are the essential elements of each and every
1

5 U.S.C. §§ 8101-8193.

2

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

3

compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;4 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;5 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,8 must be one of reasonable medical certainty9 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.10
ANALYSIS
Appellant submitted insufficient medical evidence to establish that his low back
condition was caused or aggravated by factors of his federal employment. The medical evidence
of record fails to provide any explanation of how his federal work duties caused or contributed to
his diagnosed conditions. The Office informed appellant of the evidence needed to establish his
claim in its letter of September 28, 2005.
On July 28, 2005 Dr. Duck diagnosed lumbar disc herniation. In a June 22, 2005 report,
he diagnosed narcotic dependency and intractable low back pain. On April 14 and 22, 2005
Dr. Berkowtiz diagnosed L3-4 and L4-5 herniated discs with degenerative disc disease and left
sacroiliac joint strain/sprain dysfunction. However, neither Dr. Berkowitz nor Dr. Duck
provided an opinion regarding the cause of these diagnosed conditions. Medical evidence which
3

See Ellen L. Noble, 55 ECAB 530 (2004).

4

Michael R. Shaffer, 55 ECAB 386 (2004).

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Beverly A. Spencer, 55 ECAB 501 (2004).

7

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

4

does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.11
Appellant submitted hospital and diagnostic reports regarding a back condition; however,
these reports do not contain a discussion on causal relationship. As noted, the requisite evidence
needed to establish the claim was a medical report from a physician explaining how his federal
employment contributed to his diagnosed conditions.12
Appellant also submitted reports dated September 12, 2005 to January 8, 2006 by
Dr. Rosenblum, who diagnosed lumbar radiculopathy which he opined had been aggravated in
January 2004 when appellant was attacked by a dog. On October 24, 2005 Dr. Rosenblum
reported that appellant was doing well following his surgery. He diagnosed a preexisting
lumbar-sacral spinal condition, which he opined had been aggravated by appellant’s
January 2004 employment-related injury. Dr. Rosenblum did not adequately explain the basis
for concluding that appellant’s condition was related to a history of bending, lifting, climbing,
walking, twisting and carrying a heavy bag at work. Similarly, Dr. Dennis diagnosed chronic
cervical strain/sprain, lumbar strain/sprain, L3-4 and L4-5 herniated discs, cervical and lumbar
degenerative disc disease, and lumbar stenosis, but failed to provide medical reasoning or
rationale to explain how appellant’s condition was related to his activities or a letter carrier.
While the reports by Drs. Dennis and Rosenblum might be germane to a claim for a traumatic
injury occurring within one workday, they are of diminished probative value with regard to
appellant’s occupational disease claim. Neither Dr. Dennis nor Dr. Rosenblum addressed how
the implicated employment factors caused or aggravated the diagnosed back conditions or
contributed to the aggravation of appellant’s back condition.13 Appellant has not submitted
sufficient rationalized medical evidence from Drs. Dennis and Rosenblum supporting that his
diagnosed condition is causally related to his federal employment work activities.
Appellant also submitted a report by Dr. Riss who diagnosed an aggravation of
preexisting lumbar left sided lumbosacral radiculopathy and status post L2-3, L3-4, and L4-5
hemilaminectomy, foraminotomy and medial facetectomy and L3-4 discectomy. Dr. Riss
concluded that appellant’s back condition had been aggravated by the dog bite and “was further
aggravated after he returned to work as a letter carrier.” He opined that appellant’s return to
work performing his duties as a letter carrier contributed to appellant’s need for low back
surgery. Dr. Riss provided no explanation other than a conclusory statement that appellant’s
back condition had been aggravated by his employment duties. He did not provide adequate
medical rationale to explain how the various conditions he diagnosed had been caused or
aggravated by his employment duties.14 Without additional explanation or rationale, Dr. Riss’
report is insufficient to establish causal relationship or show that appellant’s condition had been
11

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Michael E. Smith, 50 ECAB
313 (1999).
12

J.Z., 58 ECAB ___ (Docket No. 07-531, issued May 11, 2007); Victor J. Woodhams, 41 ECAB 345 (1989).

13

See 20 C.F.R. §§ 10.5(q), (ee), for the Office’s definition of an occupational disease and traumatic injury,
respectively.
14

See A.D., supra note 11; Leslie C. Moore, supra note 7.

5

caused or aggravated by his employment duties. The Board finds that his report is insufficient to
establish a causal relationship between appellant’s diagnosed condition and employment factors,
as Dr. Riss did not provide sufficient explanation or rationale to fortify his conclusions.
CONCLUSION
The Board finds that appellant has not established that his low back condition was
causally related to the factors of employment he identified.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 17, 2006 is affirmed.
Issued: March 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

